DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merit for claims 1 – 2 and 5 – 14. Claims 3 – 4 have been cancelled.
Claim Objections
Claim 14 is objected to because of the following informalities:  Claim 14 is dependent on claim 4, however, claim 4 is cancelled. For the purpose of examination, claim 14 will be examined as depending from claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 2, 5 – 6 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grasso (DE 10 2009 014700 A1).
Regarding Independent Claim 1, Grasso teaches a wiper blade system (Fig. 1) comprising: a reusable adapter (adapter, 19) configured for a specific wiper blade arm (14) of a vehicle (Fig. 1); a first connector (connector, 18) having opposing holes or slots (Annotated Fig. 4); a second connector (base, 16) having a set of squeezable prongs (38; Paragraph [0035]) with protruding surfaces (Annotated Fig. 2), said second connector (16)  configured to mate (Fig. 4) with said first connector (18) wherein said 

    PNG
    media_image1.png
    469
    615
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    388
    612
    media_image2.png
    Greyscale

Regarding Claim 2, Grasso teaches the system wherein the first connector (18) is a female and said second connector (16) is male (Fig 4). 
Regarding Claim 5, Grasso teaches the system wherein said first connector (18) is pivotably attached to said adapter (19; Fig. 1).  
Regarding Claim 6, Grasso teaches the system (Fig. 1) wherein said specific wiper blade arm (14; Fig. 1) further comprises one or more of insert and lock (I&L), hooks, pins, or pinch tab button (PTB) (Fig. 1). 
Regarding Claim 14, Grasso teaches a method of installing a replacement wiper blade (Fig. 1) comprising: removing a worn out wiper blade (12) from the system of claim 4 by moving said locking mechanism (42) to an unlocked position and separating said first connector (18) from said second connector (16; Figs. 5 – 4 in reverse); inserting said replacement wiper blade (12; Fig. 1)by joining said first connector (18) to said second connector (16; Figs. 4 – 5): and securing said replacement blade (12) by advancing said locking mechanism (42) to a locked position (Fig. 5).
 
Claims 8 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Espinasse (EP 2020351 A1).
Regarding Independent Claim 8, Espinasse teaches a wiper blade system (Fig. 1) comprising: a reusable adapter (Annotated Fig. 1) configured for a specific wiper blade arm (10) of a vehicle (Fig. 1); 

    PNG
    media_image3.png
    530
    585
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    625
    547
    media_image4.png
    Greyscale

Regarding Claim 9, Espinasse teaches the system further comprising a set of locating holes (Fig. 3, holes in which 23 enter) on a leading edge of said rails (19) that engage a set of locating pins (23) on said second connector (Fig. 3).  
Regarding Claim 10, Espinasse teaches the system further comprising a locking mechanism (Paragraphs [0022] – [0025]).  
Regarding Claim 11, Espinasse teaches the system wherein said first connector (5) is pivotably attached to said adapter (Annotated Fig. 1).  
Regarding Claim 12, Espinasse teaches the system wherein said specific wiper blade arm (10) further comprises one or more of insert and lock (I&L), hooks, pins, or pinch tab button (PTB) (Fig. 1).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Espinasse (EP 2020351 A1).
Regarding Claims 7 and 13, Espinasse teaches all of the elements of claims 1 and 8 as discussed above.
Espinasse teaches the claimed invention except for explicitly disclosing the adapter is made of engineered plastic. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include said adapter is made of engineered plastic, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Further, "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Response to Arguments
Applicant's arguments filed May 4, 2021 with respects to rejected claims 1 – 14 under 35 U.S.C. 102 and 103 have been fully considered and they are persuasive; therefore the rejection has been withdrawn.
Although Depondt teaches a wiper blade system, the reference fails to teach a second connector having a set of squeezable prongs with protruding surfaces as required by amended claim 1.
Applicant's arguments filed May 4, 2021 with respects to amended claims 1 – 2 and 5 – 14 have been fully considered, however, after further consideration and in view of the amendment presented, a new grounds of rejection is made and the arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.                                                                                                                                                                                          
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723                                                                                                                                                                                                         

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723